DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The replacement drawings filed 1/21/21 are approved.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jie Yang on 1/28/21.

The application has been amended as follows: 

Claim 1 has been replaced with the following claim:
--1.	An infrared thermometer for a magnetic induction identification probe cap, the infrared thermometer comprising the body of the infrared thermometer at an upper end of which is a temperature probe designed with a cap of which an inner side wall is beset with a magnet block; wherein in the body of the infrared thermometer at a lower end of the temperature probe is a magnetic induction element connected with a main control unit of the infrared thermometer; and when said cap covers the temperature probe or is removed therefrom, a magnetic induction between the magnet block and the magnetic induction element enables the magnetic induction element to output control signals. --

Claim 2 has been replaced with the following claim:
-- 2.	The infrared thermometer for a magnetic induction identification probe cap described in claim 1, wherein the body of the infrared thermometer is an infrared thermometer applicable for both forehead temperature measurement and ear canal temperature measurement, an infrared thermometer solely suitable for forehead temperature measurement, or an infrared thermometer exclusively applicable for ear canal temperature measurement. --

Claim 3 has been replaced with the following claim:
--3.	The infrared thermometer for a magnetic induction identification probe cap described in claim 1, wherein said magnetic induction element is a reed switch or a Hall sensor. --

Claim 4 has been replaced with the following claim:
--4.	The infrared thermometer for a magnetic induction identification probe cap described in claim 1, wherein said magnetic induction between the magnet block and the magnetic induction element enables the magnetic induction element to output control signals that include the magnetic induction outputting an identification indicating a removal of the cap and the magnetic induction element performing an induced output of a startup control signal based on the identification; when the cap covers the temperature probe, the magnetic induction outputs a power-off control signal; and the startup control signal and the power-off control signal are used by the infrared thermometer for forehead temperature measurement or ear canal temperature measurement. --

Claim 5 has been replaced with the following claim:
--5.	The infrared thermometer for a magnetic induction identification probe cap described in claim 1, wherein said magnetic induction between the magnet block and the magnetic induction element enables the magnetic induction element to output control signals that include the main control unit outputting a forehead temperature measurement mode when the cap covers the temperature probe and an ear canal temperature measurement mode when the cap is removed from the temperature probe based on the magnetic induction between the magnet block     in the cap and the magnetic induction element in the infrared thermometer body; and a switchover between the forehead temperature measurement mode and the ear canal temperature measurement mode enables a switchover between a forehead temperature measurement and an ear canal temperature measurement. --

Allowable Subject Matter
Claims 1-5 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
An infrared thermometer for magnetic induction identification probe cap, wherein the inner side wall of the cap is beset with a magnet block; in the infrared thermometer body at lower end of temperature probe is a magnetic induction element; and when the cap covers the temperature probe or is removed therefrom, a magnetic induction between the magnet block and the magnetic induction element enables a magnetic induction element to output control signals (claim 1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/27/21